United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1743
                                   ___________

Avery D. Williams,                      *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Larry Norris, Director, Arkansas        * Appeal from the United States
Department of Correction; Perry,        * District Court for the
Major, Chief of Security, North         * Eastern District of Arkansas.
Central Unit; Steve Lively,             *
Disciplinary Hearing Officer, North     *      [PUBLISHED]
Central Unit; Larry May, Warden/        *
Center Supervisor, North Central        *
Unit; David Guntharp, Grievance         *
Administrator, Central Office,          *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: April 7, 1999
                              Filed: May 14, 1999
                                  ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BEAM, Circuit
      Judges
                            ___________

PER CURIAM.

      Avery D. Williams, an Arkansas inmate, appeals from the district court’s order
dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies
as required under 42 U.S.C. § 1997e(a). Williams had claimed that Arkansas
Department of Correction officials violated his constitutional rights and his rights under
the Religious Freedom Restoration Act, 42 U.S.C. §§ 2000bb-2000bb-4, by imposing
a grooming policy which prohibited Williams--a Rastafarian--from wearing his hair in
“dreadlocks.” We conclude the district court improperly granted defendants’ motion
to dismiss, as the record demonstrates that Williams’s grievance had been denied by
the Warden and the Assistant Director at the time the court ruled. Accordingly, we
reverse and remand to allow Williams an opportunity to proceed on his claims.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-